DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spence et al. (US 2010/0202593; hereinafter Spence) in view of Miyamoto (JP 2002-054621 A).

Regarding claim 1, Spence discloses a linear accelerator (26) target (118) apparatus, comprising: a target material (118) to produce radiation upon being struck by electrons (30) accelerated by a linear accelerator (26); a target holder assembly (114) to which the target material (118) is attached, the target holder assembly comprising a cooling channel (172) disposed around a perimeter of the target material (118), and wherein the target holder assembly (114) is configured to be attachably coupled (via 138) to a housing of the linear accelerator (100); and a protective window (126) coupled to the target holder assembly (114) over the target material (118).
However, Spence fails to disclose detachable coupling. 
Miyamoto teaches detachable coupling (fig. 5).


Regarding claim 10, Spence discloses a radiation delivery system (fig. 1), comprising: a linear accelerator (26); a target material (118) to produce radiation upon being struck by electrons (30) accelerated by a linear accelerator (26); a target holder assembly (114) to which the target material (118) is attached, the target holder assembly comprising a cooling channel (172) disposed around a perimeter of the target material (118), and wherein the target holder assembly (114) is configured to be attachably coupled (via 138) to a housing of the linear accelerator (100); and a protective window (126) coupled to the target holder assembly (114) over the target material (118).
However, Spence fails to disclose detachable coupling. 
Miyamoto teaches detachable coupling (fig. 5).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Spence with the teaching of Miyamoto, since one would have been motivated to make such a modification for tighter connections (Miyamoto: par. 2).  

Regarding claims 8 and 17, Spence discloses wherein the target holder assembly is coupled externally to the linear accelerator (26), and wherein the linear accelerator necessarily comprises a vacuum window at an output of the linear accelerator (par. 3).

Regarding claims 9 and 18, Spence discloses wherein when the target holder assembly is coupled to the linear accelerator (par. 3), the protective window (126) coupled to the target holder assembly (114) is necessarily aligned with a second protective window at the output of the linear accelerator (par. 3).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Spence and Miyamoto as applied to claims 1 and 10 above, and further in view of Marziale et al. (US 2003/0058992; hereinafter Marziale).
Spence as modified above suggests claims 1 and 10. 
However, Spence fails to disclose a toroidal current transformer coupled to the target holder assembly, the toroidal current transformer to measure an electron beam current of the linear accelerator.
Marziale teaches a toroidal current transformer (301) coupled to the target holder assembly (figs. 1-2), the toroidal current transformer to measure an electron beam current of the linear accelerator (par. 24).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Spence with the teaching of Marziale, since one would have been motivated to make such a modification for a relatively longer useful life (Marziale: par. 5).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Spence and Miyamoto as applied to claims 1 and 10 above, and further in view of Smith (US 2007/0248214) and Xiao et al. (CN 108578913 A; hereinafter Xiao).
Spence as modified above suggests claims 1 and 10. 
However, Spence fails to disclose wherein the target holder assembly further comprises: a current sensing component coupled to the target material to measure an electron beam current of the linear accelerator, and wherein the target material is electrically isolated from the linear accelerator.
Smith teaches wherein the target holder assembly further comprises: a current sensing component coupled to the target material to measure an electron beam current of the linear accelerator 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Spence with the teaching of Smith, since one would have been motivated to make such a modification for better control (Smith: par. 41). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Spence with the teaching of Xiao, since one would have been motivated to make such a modification for monitoring and stability (Xiao: abstract). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spence and Miyamoto as applied to claims 1 and 10 above, and further in view of Bertozzi (US 5420905).
Spence as modified above suggests claims 1 and 10. 
However, Spence fails to disclose wherein the target material is less than 0.2 radiation lengths in thickness with respect to an atomic mass of the target material and an energy of the electrons.
Bertozzi teaches wherein the target material is less than 0.2 radiation lengths in thickness with respect to an atomic mass of the target material and an energy of the electrons (col. 5:12).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Spence with the teaching of Bertozzi, since one would have been motivated to make such a modification for sufficient intensity without absorbing too much (Bertozzi: col. 4:45-51).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spence and Miyamoto as applied to claims 1 and 10 above, and further in view of Schumacher et al. (US 2011/0051899; hereinafter Schumacher).

Regarding claims 6 and 15, Spence as modified above suggests claims 1 and 10. 
However, Spence fails to disclose an inert gas atmosphere disposed between the protective window and the target material.
Schumacher teaches an inert gas atmosphere disposed between the protective window and the target material (par. 27).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Spence with the teaching of Schumacher, since one would have been motivated to make such a modification for protection (Schumacher: par. 27).

Regarding claims 7 and 16, Schumacher teaches wherein the protective window is comprised of beryllium (par. 28).

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 19-22 are allowed.

Response to Arguments
Applicant's arguments filed January 28, 2022, have been fully considered but they are not persuasive.

Regarding the combination of Spence and Miyamoto, Applicant argues that the rejection should be withdrawn since the Office action fails to sufficiently indicate a motivation to combine the references. The Examiner disagrees. The Examiner stated that one would make such a modification for tighter 

Applicant further argues that the rejection should be withdrawn since the tighter connection of Miyamoto would be contrary to the desired detachability. The Examiner disagrees. Although the tighter connection in Miyamoto may make it more difficult to detach, the tighter connection is for preventing vacuum leaks. Detachability is still possible since it’s using a nut/bolt fastening mechanism, which is well known in the art and in general for detachability. 

Applicant also argues that the rejection should be withdrawn since Miyamoto fails to teach or suggest that “the target holder assembly is configured to be detachably coupled to a housing of the linear accelerator”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Spence discloses that the target holder assembly (114) is configured to be coupled (via 138) to a housing of the linear accelerator (100). Miyamoto teaches detachable coupling (fig. 5). Therefore, the combination of references suggests having the target holder assembly (Spence: 114) configured to be detachably (Miyamoto: fig. 5) coupled (Spence: via 138) to a housing of the linear accelerator (Spence: 100).  On a side note in this argument, Applicant stated that Miyamoto is to “permanently fix the component flange to the device body flange in a state where there is no vacuum leak (Miyamoto, Paragraph [0006] and FIG. 1.)” However, the Examiner could not find that disclosure in Miyamoto. Therefore, Miyamoto’s teaching of detachable coupling with nuts and bolts (fig. 5) still holds.  

To simplify the Examiner’s position, the combination of Spence and Miyamoto suggests having the target holder assembly (Spence: 114) configured to be detachably (Miyamoto: fig. 5) coupled (Spence: . 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884